UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 5 , 2017 (May 3, 2017) Gray Television, Inc. (Exact name of registrant as specified in its charter) Georgia 001-13796 58-0285030 (State or other jurisdiction of incorporation) (Commission File Number) (IRS employer Identification No.) 4370 Peachtree Road, Atlanta GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (404) 504-9828 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The Board of Directors (the “Board”) of Gray Television, Inc. (the “Company”), previously approved, subject to shareholder approval, the Gray Television, Inc. 2017 Equity and Incentive Compensation Plan (the “Plan”). The Company’s shareholders approved the Plan at the Company’s 2017 Annual Meeting of Shareholders (the “Annual Meeting”) held on May 3, 2017. A detailed summary of the material terms of the Plan appears under the caption “Proposal 4 – Approval of the Gray Television, Inc. 2017 Equity and Incentive Compensation Plan” in the Company’s proxy statement for the Annual Meeting filed with the Securities and Exchange Commission (the “SEC”) on March 22, 2017, which description is incorporated by reference herein. Item 5.07 – Submission of Matters to a Vote of Security Holders On May 3, 2017, the Company held the Annual Meeting. The results of voting on the proposals submitted to a vote of the Company’s shareholders at the Annual Meeting were as follows: Proposal No. 1 (Election of Directors): Nominee Votes For Votes Withheld Broker Non-Votes Hilton H. Howell, Jr. Howell W. Newton Richard L. Boger T.L. Elder Robin R. Howell Luis A. Garcia Richard B. Hare Elizabeth R. Neuhoff Hugh E. Norton Proposal No. 2 ( Approval, on a non-binding advisory basis, of the compensation of the Company’s named executive officers (the “say-on-pay vote”)): Votes For Votes Against Abstain Broker Non-Votes Proposal No. 3 ( Approval, on a non-binding advisory basis, of the frequency (every one, two or three years) of the Company’s future non-binding advisory say-on-pay votes): 1 Year 2 Years 3 Years Abstain Proposal No. 4 (A pproval of the Gray Television, Inc. 2017 Equity and Incentive Compensation Plan): Votes For Votes Against Abstain Broker Non-Votes Proposal No. 5 (Ratification of the appointment of RSM US LLP as the Company’s independent registered public accounting firm for 2017): Votes For Votes Against Abstain In light of the results of the advisory vote on proposal No. 3 above, the Board determined that the Company will hold future say-on-pay votes every three years until the next required advisory vote on the frequency of say-on-pay votes, which will be no later than the Company’s annual meeting of shareholders in 2023. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAY TELEVISION, INC. By: /s/ James C. Ryan Name: James C. Ryan Title: Executive Vice President and Chief Financial Officer Date: May 5, 2017 3
